Citation Nr: 1100561	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1952 until February 
1953, including service during the Korean Conflict.  His 
decorations include the Purple Heart.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.

In October 2007, the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  He subsequently withdrew 
this request in November 2007.  

In December 2009, the Board remanded the matter to the RO for 
additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The weight of the competent evidence is in relative equipoise on 
the question of whether the Veteran currently has additional 
disability, manifested by right foot drop, due to an event not 
reasonably foreseeable in the context of VA surgical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a disability manifested 
by right foot drop, have been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In the present case, the Board's decision is fully favorable to 
the Veteran.  Therefore, further discussion of VCAA compliance is 
unnecessary.  

II.  Analysis

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151 for a right foot disorder, manifested by foot 
drop, as a result of a 1994 right total hip arthroplasty (THA).  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The provisions of 38 U.S.C.A. § 1151 specify two bases for 
entitlement.  

First, entitlement may be established on the basis of a showing 
of carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers.  But see generally Brown v. Gardner, 513 U.S. 115 
(1994) (for claims filed prior to October 1, 1997, a claimant is 
not required to show fault or negligence in medical treatment).  
The evidence must show either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Second, entitlement may be established on a showing of an event 
not reasonably foreseeable.  Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined based on 
what a reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable but 
must be one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).

Under both bases of entitlement, the evidence must establish that 
the claimed additional disability or death resulted from VA 
hospital care, medical or surgical treatment, or examination.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability or 
died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA 
treatment cannot cause the continuance or natural progress of a 
disease or injury for which such care was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).  

Here, the Board finds that the evidence is at least in a state of 
relative equipoise in showing that the Veteran currently has 
right foot drop that as likely as not resulted from VA surgery, 
and that this additional disability was an event not reasonably 
foreseeable.

The record establishes that the Veteran underwent a right THA at 
VA in July 1994.  
The Board notes, however, that the evidentiary record for the 
time periods prior to the July 1994 THA contains few pertinent 
medical records.  

The limited evidence prior to the July 1994 THA includes an 
August 1989 VA treatment note showing complaints of intermittent 
numbness in the right and left toes.  (The Veteran was 
recommended for a left THA, which he underwent in October 1989.)  
Then, a September 1992 VA examination showed no stasis changes or 
atrophy, and neurologic testing was normal.  The assessment was 
degenerative joint disease of the lumbar spine with complaints of 
paresthesias and pain radiating down the right leg.  Also 
pertinent, an April 1994 VA treatment note shows complaints of 
increased pain with limp related to the right hip.  Finally, the 
Veteran underwent a history and physical examination two days 
before his July 1994 right THA.  The examination revealed 
tenderness in the area of greater trochanter, and right antalgic 
gait related to pain in the right thigh; neurologic examination 
showed strong radial and pedal pulses, but "unable to palpate 
post-tibial."  

The Veteran now indicates that he was told a nerve was cut during 
the July 1994 THA operation.  

The July 21, 1994, VA THA operative report does not clearly 
reveal that a nerve was cut during the surgery, as the Veteran so 
suggests.  The operative report, however, does show that "the 
fascia was sharply incised," and the "short external rotators 
along with the pyriformis were removed and taken down."  Later 
during the surgery, the "pyriformis fossa was . . . brought in 
and secured to the femur."    

(The Board notes that according to the Gale Encyclopedia of 
Medicine, 2d Ed., the piriformis is "a muscle in the pelvic 
girdle that is closely associated with the sciatic nerve," and 
the sciatic nerve is the "nerve [that] runs from the lower part 
of the spinal cord, down the back of the leg, to the foot.")

The July 1994 VA discharge summary reports that the THA was 
"routine" with an uncomplicated operation and perioperative 
period.  

The record on appeal does not contain further treatment notes 
after the July 1994 THA until March 1997.  (The RO attempted to 
obtain the treatment records for this period, but was 
unsuccessful.)  In support of his present claim, the Veteran has 
asserted that his symptoms began after the July 1994 right THA.  
The treatment records are in conflict on this point.  Some of the 
records tend to associate the Veteran's right foot drop 
symptomatology with a low back disorder, with an onset unrelated 
to the right THA.  Other records tend to indicate that the 
Veteran's right foot drop began after back surgery in November 
1999.  

In particular, a March 1997 VA physical therapy note indicates 
that the Veteran had symptoms involving pain extending from the 
sacroiliac region down both hips posteriorly with extension or 
increased walking.  A March 1998 VA treatment note shows 
complaints of low back pain and numbness in the lateral three 
toes bilaterally.  The VA physician's impression was that the 
"[p]eripheral distal numbness may be due to spinal stenosis," but 
further testing was necessary.  On follow-up at VA in December 
1998, the same physician symptoms of pain and numbness in the 
Veteran's legs "related to spinal stenosis."  On follow-up in 
August 1999, the assessment was progression of symptoms from 
spinal stenosis seen on an October 1998 magnetic resonance 
imaging scan (MRI).

In October 1999, the Veteran presented at a VA emergency room 
with complaints of pain and numbness in his legs, and cold and 
numb feet worse since an MRI two days earlier.  The assessment 
was exacerbation of chronic pain from spinal stenosis and right 
sciatica.  Three days later, the Veteran underwent a VA 
neurosurgery consultation.  He complained of low back pain with 
right lower extremity pain, such that he could sometimes not 
walk.  He further reported that the right lower extremity had 
been completely numb beginning three days prior.  Neurological 
examination showed decreased sensation in the right lower 
extremity.  The assessment was spinal stenosis, and the Veteran 
was scheduled for a lumbar decompression.  

Accordingly, the Veteran was admitted for surgery in November 
1999.  At a history and physical examination, it was noted that 
the Veteran had experienced low back pain for five years without 
trauma.  He had pain extending from the right lateral leg to the 
small toe, and right foot numbness.  He used a walker to assist 
ambulation.  Physical examination showed right foot with no "MS" 
tone [acronym undefined] or touch sensation.  Sensation was 
intact up to the lateral aspect of ankle and foot, S1 dermatome.  
The assessment was no acute problems.  

On November 12, 1999, the Veteran underwent L3-4 laminectomy with 
bilateral foraminotomy.  A nursing note from the next day 
indicates that the Veteran complained of right foot numbness.  
The nurse observed that the Veteran walked dragging his right 
foot.  During VA physical therapy at that time, he complained of 
right foot drop since October 1999.  

Several months later, in January 2001, the Veteran underwent a VA 
neurologic consultation.  The assessment was status post 
laminectomy/foraminotomies in November 1999, with right foot drop 
"since prior to 1st surgery."  

Then, in February 2001, the Veteran underwent a VA examination.  
The VA examiner described the Veteran as having lumbar spine 
laminectomy in November 1999 with readmission later in November 
1999 with onset of a right foot drop.  Now, according to the VA 
examiner, the Veteran had lumbar spine degenerative arthritis, 
status post lumbar laminectomy at L3-4, and foraminotomies 
bilateral with residuals of pain, leg weakness, right-sided foot 
drop, and decreased sensation.  

In May 2001, the Veteran restarted physical therapy.  The report 
noted a history of back surgery in 1999, from which he developed 
a right foot drop.

Later, during follow-up at VA in June 2001, it was noted that the 
Veteran complained of back surgery in November 1999 leaving him 
with right leg numbness, now unchanged.  

By contrast, a September 2001 VA physical therapy consultation 
note reflects the Veteran's complaints of bilateral lower 
extremity symptoms, with essentially no feeling in the right 
lower extremity.  According to the physical therapist, the 
Veteran had bilateral hip replacements subsequent to his current 
sensation deficits, so the Veteran did not associate the hip 
replacements with his current problems.  The assessment, however, 
was that "[i]t is likely" the Veteran's neurologic deficits are a 
result of the laminectomy.

More recently, the Veteran underwent a VA orthopedic consultation 
in October 2005.  The consultation report indicates that the 
Veteran developed right foot drop following hip replacement 
surgery.  The next month, in November 2005, a private neurologist 
noted that the Veteran complained of symptoms beginning after his 
hip replacements.  The impression was "old and very severe right 
sciatic mononeuropathy."  

Then, at VA in January 2007, it was noted that the Veteran had 
right and left THA, and "[s]omewhere along the line he apparently 
had a peroneal nerve injury and it has a foot drop [sic]".  

A March 2007 VA podiatry note reflects complaints of symptoms 
starting after right hip surgery.  The assessment was paralysis 
of the right lower leg, no sensation secondary to hip replacement 
in 1994.  Likewise, a July 2009 VA progress note reports the 
Veteran's complaints of right foot drop since hip surgery, where 
a nerve was cut.  At that time, he had muscle decreased muscle 
mass in the right calf area.  The assessment was right foot drop 
secondary to hip surgery, remote.  

The Board finds, in summary, that this evidence shows that a 
total right hip replacement was performed at VA in July 1994.  
Subsequent VA treatment notes, beginning in March 1997, show 
complaints of pain and numbness radiating down the right leg.  
Then, in November 1999, he underwent low back surgery.  The 
subsequent treatment notes first document right foot drop.  

In light of this evidentiary record, the Board determined that a 
VA examination was necessary.  Accordingly, the Veteran underwent 
a VA examination in July 2010.  The VA examiner did not have the 
Veteran's claims file available to review.  The VA examiner, 
however, reviewed the Veteran's electronic medical records.  
Also, the Veteran himself described his history to the VA 
examiner.  On this basis, the VA examiner noted the history of 
left THA in 1993 and right THA in 1994, and back surgery 
"sometime a year or two" later.  The Veteran reported that he had 
foot drop after his right hip THA.  The Veteran also indicated 
that he was not advised that this was a potential outcome of the 
surgery; nor was he told his later complaints were a complication 
of the surgery.  Nonetheless, according to the Veteran, he was 
given a foot brace, although his symptoms continued.  The Veteran 
further informed the VA examiner that he was told a nerve was cut 
during the right THA.  

On physical examination, the July 2010 VA examiner found that the 
Veteran had neurologic deficits in the right lower extremity.  
Based on the examination results, the VA examiner's assessment 
was right peripheral neuropathy caused by or a result of the 
Veteran's 1994 right THA.  The VA examiner explained that 
occurrence of nerve injuries with primary hip replacement surgery 
range from zero to three percent with sciatic nerve being the 
most common.  Other nerve injuries, including peroneal division 
of the sciatic nerve, may also be injured.  The cause of such 
nerve injury is unknown, but may be due to one of several 
factors.  Here, according to the VA examiner, the Veteran did not 
have symptoms of numbness or foot drop prior to the surgery, but 
had consistent findings since the surgery.  Therefore, the 
Veteran had no condition aggravated by the surgery or as 
naturally progression.  Rather, the VA examiner determined "[i]t 
is clear that this problem was discovered immediately after 
surgery . . . and therefore was caused by or resulted [from] the 
right hip arthroplasty."  Additionally, the VA examiner 
explained, the Veteran had not been advised that this was a 
potential complication of the surgery.  For this reason, the VA 
concluded, it is not an originally feasible potential outcome (as 
opposed to a reasonably foreseeable and unavoidable potential 
outcome), even though it does happen in a very small percentage 
of cases.  

Upon review, the Board notes that the VA examiner's July 2010 
opinion is based on an unclear factual basis.  Indeed, the VA 
examiner did not have the claims file available to review, and 
the Veteran's own assertions presented at that time were 
inconsistent with the objective medical treatment records with 
regard to the onset of neurologic symptoms.  

In a September 2010 addendum, however, the same VA examiner noted 
that he had since reviewed the Veteran's claims file.  
Accordingly, he noted specific VA treatment records, including VA 
clinical notes from November 1999, "which seem to imply that the 
foot [drop] began after lumbar surgery."  

The Board points out that the VA examiner did not otherwise 
modify his prior opinion.  Thus, the VA examiner's July 2010 
opinion remains the only medical opinion directly addressing the 
issue on appeal.  

The VA examiner's favorable July 2010 opinion is, in other words, 
uncontroverted.  Therefore, the Board finds that the evidence is 
at least in a state of relative equipoise in showing that the 
Veteran has additional disability manifested by right foot drop 
caused by VA surgery, and due to an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
Accordingly, by extending the Veteran the benefit of the doubt, 
the claim is granted.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for right foot drop is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


